      Case 8:21-cr-00057-CJC Document 23 Filed 08/18/21 Page 1 of 4 Page ID #:77



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BENJAMIN R. BARRON
     Assistant United States Attorney
 3   Chief, Santa Ana Branch Office
     LAWRENCE E. KOLE (Cal. Bar No. 141582)
 4   Assistant United States Attorney
          411 West Fourth Street, Suite 8000
 5        Santa Ana, California 92701
          Telephone: (714) 338-3594
 6        Facsimile: (714) 338-3564
          E-mail:    larry.kole@usdoj.gov
 7
     Attorneys for Plaintiff
 8   UNITED STATES OF AMERICA

 9                             UNITED STATES DISTRICT COURT

10                            CENTRAL DISTRICT OF CALIFORNIA

11                                  SOUTHERN DIVISION

12   UNITED STATES OF AMERICA,                Case No. SA CR 21-57-CJC

13               Plaintiff,                   POSITION OF GOVERNMENT WITH
                                              RESPECT TO THE PRESENTENCE REPORT
14                    v.                      AND SENTENCING POSITION [F.R.Cr.P.
                                              32]
15   JEAN GUY MINN,
                                              Sentencing Date:
16               Defendant.                   September 13, 2021
                                              Time: 11:00 a.m.
17                                            Place: Courtroom of the Honorable
                                              Cormac J. Carney
18

19        Plaintiff United States of America hereby submits its Position
20   with Respect to Sentencing and Sentencing Position for defendant Jean
21   Guy Minn.
22        A.     INTRODUCTION
23        Defendant pled guilty to the one-count information in this case
24   on May 24, 2021.      On August 9, 2021, the United States Probation
25   Office ("USPO") disclosed its Presentence Report ("PSR").
26        B.     POSITION RE SENTENCING FACTORS
27        As correctly stated in the PSR, and provided in the parties'
28   plea agreement, the United States recommends that defendant's total
      Case 8:21-cr-00057-CJC Document 23 Filed 08/18/21 Page 2 of 4 Page ID #:78



 1   adjusted offense level should be adjusted downward three levels for

 2   timely acceptance of responsibility.        The government concurs with the

 3   offense level calculations and the criminal history category

 4   calculated in the PSR by the USPO under the Sentencing Guidelines.

 5        The amount of underpaid tax stated in PSR ¶¶ 11-12 is incorrect.

 6   The USPO used an earlier set of figures for these paragraphs rather

 7   than the amounts stated by the parties in their plea agreement at

 8   ¶¶ 3(f) and 11.    The data in the plea agreement was based on amended

 9   tax returns prepared by the defense, is correct, and results in a

10   total amount of tax underpaid for the tax years 2010-2017 of

11   $573,916.00.    Therefore, restitution should be ordered in that

12   amount, rather than the amount recommended by the USPO ($595,775).

13   PSR ¶¶ 13, 82; USPO letter at 1.

14        C.     POSITION RE SENTENCING

15        As noted above, the correct amount of restitution that should be

16   included in the sentence is $573,916.00.

17        As provided in the plea agreement, the United States recommends

18   that the court impose a low-end sentence, which is generally

19   consistent with the recommendation of the USPO.          In addition, both

20   the USPO and the United States recommend that the court make a

21   downward variance equivalent to four offense levels pursuant to

22   Booker.   USPO letter at 2, 5.      The government concurs with the USPO

23   that the Guidelines range fully reflects the aggravating factors.

24   Id. at 4.

25        A low-end sentence and the recommended downward variance are

26   appropriate based on the mitigating factors cited by the USPO

27   regarding defendant's personal history and current condition, such as

28   his employment record, family ties and responsibilities.            Id. at 5;

                                             2
      Case 8:21-cr-00057-CJC Document 23 Filed 08/18/21 Page 3 of 4 Page ID #:79



 1   PSR ¶ 86.   In addition, such a sentence is supported by additional

 2   mitigating circumstances related to defendant's conduct in regard to

 3   the pre-indictment resolution of this matter, which go beyond those

 4   recognized by the Guidelines adjustment for timely acceptance of

 5   responsibility in a typical post-indictment plea agreement.

 6        Prior to being charged, defendant participated in a voluntary

 7   interview with the government in which he admitted the conduct that

 8   is the subject of this case and provided important information that

 9   resolved outstanding issues, inculpated himself, and allowed the

10   government significant savings of investigative resources.            His

11   admissions included not only the unreported income and unpaid tax,

12   which is the subject of this case, but also related to awareness of

13   and failure to comply with foreign bank account reporting (“FBAR”)

14   requirements.

15        After defendant then retained counsel, the defense immediately

16   agreed to meet with the government, entered plea negotiations, and

17   then waived indictment.      The defense further assisted the government

18   by providing records of defendant’s foreign bank accounts beyond that

19   which the government already possessed, further saving resources and

20   providing more inculpatory information.         During this process, the

21   defense has fully and forthrightly admitted the full extent of

22   defendant’s conduct.

23        Defendant then signed a plea agreement and promptly entered his

24   guilty plea.    Defendant's conduct allowed the government to avoid the

25   need to present the case to the grand jury and to conduct the

26   discovery and litigation necessary in an indicted case.           In the plea

27   agreement, defendant did not merely agree to plead guilty to this

28   criminal offense, he also agreed both to resolve his civil liability

                                             3
      Case 8:21-cr-00057-CJC Document 23 Filed 08/18/21 Page 4 of 4 Page ID #:80



 1   to the IRS and pay required IRS penalties and to pay a very

 2   significant FBAR penalty.

 3        Defendant’s conduct went well beyond that required for a

 4   defendant to be entitled to the third-level adjustment by accepting

 5   responsibility soon enough to avoid final trial preparation and

 6   helped the government to conserve resources to a greater extent than

 7   such a defendant.     In addition, defendant is subject to possible

 8   additional negative collateral consequences due to his immigration

 9   status as a legal permanent resident.        For all of these reasons and

10   those cited by the USPO, the government concurs with the USPO and

11   recommends that the court make a four-level downward variance.

12
     Dated: August 18, 2021.             Respectfully submitted,
13
                                         TRACY L. WILKISON
14                                       Acting United States Attorney

15                                       BENJAMIN R. BARRON
                                         Assistant United States Attorney
16                                       Chief, Santa Ana Branch Office

17

18                                                  /S/
                                         LAWRENCE E. KOLE
19                                       Assistant United States Attorney

20                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
21

22

23

24

25

26

27

28

                                             4
